                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 ERIC DEJUAN WHEELER,

        Plaintiff,

        v.                                         Case No. 2:19-cv-3512
                                                   Chief Judge Edmund A. Sargus, Jr.
                                                   Magistrate Judge Chelsey M. Vascura
 PICKAWAY CORRECTIONAL
 INSITUTION, et al.,

        Defendants.



                     ORDER and REPORT AND RECOMMENDATION

        Plaintiff, Eric Dejuan Wheeler, an Ohio resident proceeding without the assistance of

counsel, has submitted a request to file a civil action in forma pauperis. (ECF No. 1.) The Court

GRANTS Plaintiff’s request to proceed in forma pauperis. All judicial officers who render

services in this action shall do so as if the costs had been prepaid. 28 U.S.C. § 1915(a).

       This matter is also before the Court for the initial screen of Plaintiff’s Complaint under

28 U.S.C. § 1915(e)(2) to identify cognizable claims and to recommend dismissal of Plaintiff’s

Complaint, or any portion of it, which is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2). Having performed the initial screen, for the reasons that follow,

it is RECOMMENDED that the Court DISMISS this action for failure to state a claim upon

which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B).
                                               I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from

filing frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490

U.S. 319, 324 (1989)). To address this concern, Congress included subsection (e), which

provides in pertinent part as follows:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
       the court shall dismiss the case at any time if the court determines that--

               *       *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

       Further, to properly state a claim upon which relief may be granted, a plaintiff must

satisfy the basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a).

See also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil

Procedure 12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under

Rule 8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual




                                                    2
demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank , 727 F.3d at 504 (citations omitted). Further, the

Court holds pro se complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t., 374 F. App’x 612, 614 (6th Cir. 2010)

(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however, has

limits; “‘courts should not have to guess at the nature of the claim asserted.’” Frengler v. Gen.

Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989)).

                                                II.

        Plaintiff was formerly incarcerated at Pickaway Correctional Institution (“PCI”).

According to the Complaint, while incarcerated, Defendant Investigator Richard Davis issued a



                                                      3
conduct report against him in September 2017 (“Conduct Report”), in which Defendant Davis

states as follows:

       On 9-27-2017 an altercation occurred between Wheeler 729233 and inmate Brown
       524336. Inmate Wheeler self admitted to the altercation which occurred in the
       restroom. At approximately 10:38 pm Wheeler was observed exiting the restroom,
       shortly after Brown comes out of the restroom and walks down the left side of the
       dorm and as he turns the corner, Wheeler begins striking him with a pad lock.
       Brown received multiple injuries including a fractured orbit to his right eye and
       head injuries resulting in him being placed on a ventilator at OSU for several days.

(Conduct Report, ECF No. 1-1 at PAGEID # 8.) Plaintiff alleges that the conduct report is false

and lacks evidentiary support.

       Plaintiff alleges that the Defendants Caughman and Tyler, members of the Serious

Misconduct Panel (“SMP”) found him guilty of a fight and reversed a “4” assault to a “3”

assault. (Compl., ECF No. 1-1 at PAGEID # 6.) In addition, Plaintiff alleges that the PCI

Warden improperly issued a decision on his appeal. He further alleges that the Bureau of

Classification declined to initially review his appeal, informing him that they would consider his

appeal “after the new case.” (Id.) Plaintiff alleges that the PCI Warden once again

impermissibly considered his appeal. Plaintiff states that the Bureau of Classifications ultimately

found him guilty of a “3” assault and placed him in Extended Restrictive Housing (“ERH”) for

one year.

       The exhibits Plaintiff attaches to his Complaint shed more light on the facts about which

Plaintiff complains. It appears that the SMP issued a form “Disposition of the Rules Infraction

Board” in December 2017 in which they found Plaintiff guilty of Rules 3 and 19, offering the

following explanation:

               The board believes that Inmate Wheeler A-729233 did assault Inmate
       Brown A-524336. Video of the incident shows that both inmates were int eh same
       area at the same time. Inmate Wheeler admitted to fighting Inmate Brown two
       times. Inmate Brown did spend 4 days in the ICU at OSU. Inmate Browns injuries

                                                4
      are indicative of being hit with a weapon. This case is being heard on this date due
      to scheduling of the witnesses and charging official that the inmate requested.
(ECF No. 1-1 at PAGEID # 9.) The SMP recommended placing Plaintiff in ERH for one year

and institutional separation with Inmate Brown. On January 18, 2018, the Bureau of

Classification and Reception issued a Memorandum summarizing the procedural history and

pointing out that the SMP violated proper procedures when it modified the Rule 4 charge

reflected in the conduct charge to a Rule 3 charge without first issuing a “new Rule Violation

Inmate Rights (DRC 4022) with the new rule charges.” (ECF No. 1-1 at PAGEID # 13.) The

Bureau of Classification therefore remanded the case to the SMP for re-hearing to properly

notify Plaintiff of the rules he has been charged with violating. Thereafter, on January 30, 2018,

the SMP issued a new decision again finding Plaintiff guilty of violating Rules 3 and 19 for the

same reasons set forth in the earlier decision. (ECF No. 1-1 at PAGEID # 10.) Plaintiff

apparently appealed this new decision to the Warden, who issued a decision affirming the SMP.

(ECF No. 1-1 at PAGEID # 11.) Plaintiff appealed to the Division of Legal Services and Bureau

of Classification. The SMP’s finding of guilty on Rule 3 was affirmed, but the SMP’s finding

on Rule 19 was reversed as redundant. The Bureau also noted that the Warden’s decision was

not applicable to this case given that it was an SMP case. Plaintiff was placed in ERH for one

year, given credit for time served, and offered the following explanation for his housing

assignment: “[l]ess restrictive means of housing this inmate in a general population housing

environment would cause an increased threat to the security of a lower level facility due to the

severity of the injuries the victim sustained during this incident.” (ECF No. 1-1 at PAGEID #

18.)

       Plaintiff names PCI, Investigator Davis, the PCI Warden and Deputy Warden, SMP

members Caughman and Tyler, Lauren Chalupa from the Bureau of Classification, and “John



                                                5
Does” as Defendants. Plaintiff does not identify what particular claims he seeks to advance or

what relief he seeks.

                                                III.

        As best as the undersigned can discern, Plaintiff is seeking to advance a claim against

Defendant Investigator Davis for filing a false conduct report and due process claims against the

remaining Defendants. The undersigned considers these potential claims in turn.

A.      False Conduct Report

        To the extent Plaintiff intends to advance a claim against Defendant Investigator Davis

for issuing a false conduct report, it is RECOMMENDED that this claim be DISMISSED

pursuant to §§ 1915(e)(2) and 1915A(b)(1). “[A] prisoner has no constitutional right to be free

from false accusations of misconduct.” Jackson v. Hamlin, 61 F. App’x 131, 132 (6th Cir. 2003)

(citing Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986)); see also Jones v. McKinney, No.

97-6424, 1998 WL 940242, at *1 (6th Cir. Dec. 23, 1998) (district court properly dismissed a

complaint alleging that prison officials “deliberately issued a false disciplinary report” against

the plaintiff as frivolous because “even if the disciplinary report was false, . . . a prisoner has no

constitutionally protected immunity from being wrongly accused.”); Lee v. Pauldine, No. 1:12–

cv–077, 2013 WL 65111, at *8 (S.D. Ohio Jan. 4, 2013) (“Accepting as true plaintiff’s allegation

that defendant . . . filed a false conduct report against him, ‘[t]he act of filing false disciplinary

charges does not itself violate a prisoner’s constitutional rights.’” (quoting Spencer v. Wilson,

No. 6:11–00128–KSI, 2012 WL 2069658, at *6 (E.D. Ky. June 8, 2012)), adopted, 2013 WL

646775 (S.D. Ohio Feb. 21, 2013)); Reeves v. Mohr, No. 4:11-cv-2062, 2012 WL 275166, at *2

(N.D. Ohio Jan. 31, 2012) (“Erroneous allegations of misconduct by an inmate do not constitute

a deprivation of a constitutional right.”).



                                                   6
B.     Due Process Claims

       Plaintiff has also failed to plausibly allege due process claims. More specifically,

Plaintiff’s allegations are insufficient to implicate federal due process concerns because he has

not alleged that the disciplinary action—namely, change in his security level and/or assignment

to ERH—amounted to a deprivation of a constitutionally protected interest.

       “[T]he Fourteenth Amendment’s Due Process Clause protects persons against

deprivations of life, liberty, or property; and those who seek to invoke its procedural protection

must establish that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221

(2005). “An inmate establishes a liberty interest when a change in conditions of confinement

‘imposes atypical and significant hardship on [him] in relation to the ordinary incidents of prison

life.’” Williams v. Lindamood, 526 F. App’x 559, 562 (6th Cir. 2013) (quoting Sandin v.

Conner, 515 U.S. 472, 484 (1995)). “[A]n increase in security classification . . . does not

constitute an ‘atypical and significant’ hardship in relation to the ordinary incidents of prison life

because a prisoner has no constitutional right to remain incarcerated in a particular prison or to

be held in a specific security classification.” Harbin–Bey v. Rutter, 420 F.3d 571, 577 (6th Cir.

2005) (internal quotation marks and citation omitted); see also Moody v. Daggett, 429 U.S. 79,

88 n.9 (1976) (change in “prisoner classification” does not implicate a due process right); Harris

v. Truesdell, 79 F. App’x 756, 759 (6th Cir. 2003) (holding that neither “punishment of more

than 60 days of punitive segregation” nor a change in security classification “give rise to a

protected Fourteenth Amendment Liberty interest”); Carter v. Tucker, 69 F. App’x 678, 680 (6th

Cir. 2003) (holding that inmate’s placement in disciplinary confinement or a change in security

classification or housing assignment did not implicate the Due Process Clause).




                                                  7
       Here, Plaintiff has not alleged that the challenged disciplinary proceedings resulted in the

lengthening of his prison sentence, the withdrawal of good-time credits, or the deprivation of any

necessities of life. Because Plaintiff does not have a constitutional right to a particular security

level or housing assignment, it is RECOMMENDED that the Court DISMISS his due process

claims pursuant to §§ 1915(e)(2) and 1915A(b)(1).

                                               IV.

       Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) is GRANTED.

For the reasons set forth above, it is RECOMMENDED that the Court DISMISS Plaintiff’s

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                  8
IT IS SO ORDERED.


                        /s/ Chelsey M. Vascura
                        CHELSEY M. VASCURA
                        UNITED STATES MAGISTRATE JUDGE




                    9
